DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Gingher on 7/19/21.
The application has been amended as follows: 
1. (Currently Amended) A system, comprising: 
a processing system including a processor; and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
identifying a set of two or more graphs in a blockchain ledger, wherein each graph of the set of one or more graphs comprises a set of two or more nodes and a graph permission level, wherein each node in the set of one or more nodes comprises a unique identifier, a node permission level, data and one or more edges, wherein each edge in the one or more edges defines a relationship between the node and another node in the set of two or more nodes, wherein the node permission level defines a prerequisite to access the one or more edges, and wherein the graph permission level defines a prerequisite to access the set of two or more nodes; 
receiving a request from equipment utilized by a user to create a supergraph from a first graph and a second graph; 
comparing a user permission of the user to a first permission level of the first graph to ensure that the user permission meets or exceeds the first permission level;
applying rules of a rules engine to ensure that the user permission meets or exceeds a third permission level defined by the rules; 
comparing the user permission of the user to a second permission level of the second graph to ensure that the user permission meets or exceeds the second permission level; 
providing security keys to the equipment utilized by the user responsive to the user permission meeting or exceeding the first permission level and the second permission level and the third permission level, wherein the security keys provide access to the first graph and the second graph. 

2. (Currently Amended) The system of claim 1, wherein the request comprises: viewing a first data of the two or more nodes in the first graph, adding a new node to the first graph, defining an edge between a first node and a second node in the first graph, modifying data of a first node in the first graph, changing the first permission level of the first graph, or a combination thereof. 
3. (Currently Amended) The system of claim 2, wherein the modifying comprises joining a first node in the first graph to a second node in a second graphthe node permission level of the first data. 5. (Currently Amended) The system of claim 4, wherein the joining further comprises defining the supergraph comprising nodes of the first graph and the second graph, and creating a new permission level of the supergraph. 6. (Original) The system of claim 5, wherein the new permission level matches a highest permission level of the first permission level and the second permission level. 7. (Original) The system of claim 6, wherein the joining comprises adding an edge between the first node to the second node. 8. (Original) The system of claim 6, wherein the joining further comprises merging the first node in the first graph with the second node in the second graph, wherein the merging adds edges of the second node to the first node, adds data of the second node to the first node, adds edges of the first node to the second node, and adds data of the first node to the second node. 9. (Original) The system of claim 6, wherein the operations further comprise recording the supergraph in the blockchain ledger. 10. (Original) The system of claim 9, wherein operations further comprise authenticating the blockchain ledger and reconciling the new permission level for the supergraph. 
receiving, by a processing system including a processor, a request from equipment utilized by a user to access first data in one or more nodes in a first graph and for forming a supergraph from the first graph and a second graph; 
comparing, by the processing system, a user permission of the user to a first permission level of the first graph and a second permission level of the second graph to ensure that the user permission meets or exceeds the first permission level and the second permission level; 
applying, by the processing system, rules of a rules engine recorded in a blockchain ledger to ensure that the user permission meets or exceeds a third permission level defined by the rules; 
providing, by the processing system, security keys to the equipment responsive to the user permission meeting or exceeding the first permission level and the second permission level and the third permission level, wherein the security keys provide access to the first graph and the second graph; and 
recording, by the processing system, a transaction in the blockchain ledger corresponding to the access of the first data and a creation of the supergraph. 14. (Original) The method of claim 13, wherein the request comprises viewing the first data of the one or more nodes in the first graph, adding a new node to the first graph, modifying data of a first node in the supergraph. 16. (Original) The method of claim 15, wherein the transaction comprises recording the supergraph in the blockchain ledger. 17. (Currently Amended) The method of claim 13, wherein the request comprises merging a first node in the first graph and a second node in a second graph, thereby forming the supergraph. 18. (Original) The method of claim 17, wherein the transaction comprises recording the supergraph in the blockchain ledger. 19. (Currently Amended) A non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: 
receiving a request from equipment utilized by a user to create a supergraph from a first graph and a second graph; 
comparing a user permission of the user to a first permission level of the first graph and a second permission level of the second graph to ensure that the user permission meets or exceeds the first permission level and the second permission level; 

providing security keys to the equipment responsive to the user permission meeting or exceeding the first permission level and the second permission level and the third permission level, wherein the security keys provide access to the first graph and the second graph; and
recording a transaction in the blockchain ledger corresponding to a creation of the supergraph. 20. (Currently Amended) The non-transitory, machine-readable medium of claim 19, wherein the processing system comprises a plurality of processors operating in a distributed processing environment.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Johnson et al. U.S. Pat. No. 10504147 discloses method for authorizing access to resources to entities by representing objects in a graph database, wherein permissions are represented by edges connecting the nodes.
Yoon et al. U.S. Pat. No. 10958421 discloses a method for controlling access to an asset in a blockchain network, wherein encryption key to access asset is determined according to graph data.
The prior art of record does not explicitly disclose, in light of other features recited in independent claims, receiving, by a processing system including a processor, a request from equipment utilized by a user to access first data in one or more nodes in a first graph and for forming a supergraph from the first graph and a second graph; providing, by the processing system, security keys to the equipment responsive to the user permission meeting or exceeding the first permission level and the second permission level and the third permission level, wherein the security keys provide access to the first graph and the second graph.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hendry et al. U.S. Pub. No. 20150381743 discloses method for dynamic creation of distribution network software applications.
Doermann et al. U.S. Pat. No. 9218502 discloses system and architecture for electronic permissions and security policies for resources in a data system.
Johnson U.S. Pat. No. 10268776 discloses graph stored built on a distributed hash table.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789.  The examiner can normally be reached on Monday to Thursday 9am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431